DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2022 has been entered.

Response to Amendment
Applicant’s amendment dated 07/08/2022, in which claims 1, 7, 21 were amended, claims 4-5, 12, 14-20, 23, 25 were cancelled, claims 29-31 were withdrawn, claim 32 was added, has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a first transparent electrode arranged between the second isolation laver and the first optical emitter structure, the first transparent electrode having outermost sidewalls that are aligned with outermost sidewalls of the first optical emitter structure” of claim 7 and “a first transparent electrode over the first isolation layer, the first transparent electrode having first transparent electrode outer sidewalls that are aligned with the first optical emitter outer sidewalls; a first conductive structure over the first transparent electrode and extending from the first reflector electrode toward the first optical emitter structure” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 7 recites the limitation “a first transparent electrode arranged between the second isolation layer and the first optical emitter structure, the first transparent electrode having outermost sidewalls that are aligned with outermost sidewalls of the first optical emitter structure” and claim 21 recites the limitation “a first conductive structure over the first transparent electrode and extending from the first reflector electrode toward the first optical emitter structure”. However, the specification does not describe the above claimed subject matter. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-11, 13, 21-22, 24, 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant is remined that MPEP 2163 (I)(B) requires “newly added claims or claim limitations must be supported in the specification through express, implicit, or inherent disclosure” thus, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a "simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation’ ‘in the application as filed’ may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported."); see also MPEP §§ 714.02 and 2163.06 ("Applicant should ... specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 (“If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). 
Regarding claim 7, claim 7 recites the limitation “a first transparent electrode arranged between the second isolation laver and the first optical emitter structure, the first transparent electrode having outermost sidewalls that are aligned with outermost sidewalls of the first optical emitter structure.” However, the specification does not provide any description of the above limitation. Specifically, the specification and the drawings only disclose a first transparent electrode arranged between the first isolation laver and the first optical emitter structure. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 7. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 7 and all claims depending therefrom were not in possession of Applicant at the time of filing.

Regarding claim 21, claim 21 recites the limitation “a first conductive structure over the first transparent electrode and extending from the first reflector electrode toward the first optical emitter structure.” However, the specification does not provide any description of the above limitation. Specifically, the specification and the drawings only disclose the first transparent electrode 112a over a first conductive structure 108a. Therefore, one of ordinary skills is unable to determine that Applicant was in possession of an invention as claimed in claim 21. Further, there is no description of any such steps whether conventional or inventive that demonstrates possession thereof or therefor. Accordingly, claim 21 and all claims depending therefrom were not in possession of Applicant at the time of filing.

The instant specification lacks any description of an actual reduction to practice which would be evidenced by specific examples, drawings and an accompanied description of structural features and/or an accompanied description of processing steps, etc. that are sufficiently detailed to show that Applicant was in possession of the claimed invention as a whole. Thus there is no evidence of a complete specific application or embodiment to satisfy the requirement that the description is set forth “in such full, clear, concise, and exact terms” to show possession of the claimed invention. Fields v. Conover, 443 F.2d 1386, 1392, 170 USPQ 276, 280 (CCPA 1971).
	Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-11, 13, 21-22, 24, 26-28  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, claim 7 recites the limitation “a first transparent electrode arranged between the second isolation laver and the first optical emitter structure, the first transparent electrode having outermost sidewalls that are aligned with outermost sidewalls of the first optical emitter structure.” It is unclear how a first transparent electrode arranged between the second isolation layer and the first optical emitter structure when the first optical emitter structure does not overlie the second isolation layer.
Regarding claim 21, claim 21 recites the limitation “a first transparent electrode over the first isolation layer; a first conductive structure over the first transparent electrode and extending from the first reflector electrode toward the first optical emitter structure; wherein the first conductive structure extends through the first isolation layer.” It is unclear how the first conductive structure can extend from the first reflector electrode toward the first optical emitter structure and extends through the first isolation layer if there is the first transparent electrode between the first conductive structure and the first isolation layer.
For the purpose of this Action, the limitation “a first transparent electrode arranged between the second isolation laver and the first optical emitter structure” of claim 7 will be interpreted and examined as -- a first transparent electrode arranged between the first isolation laver and the first optical emitter structure--.

For the purpose of this Action, the limitation “a first conductive structure over the first transparent electrode and extending from the first reflector electrode toward the first optical emitter structure” of claim 21 will be interpreted and examined as -- the first transparent electrode over a first conductive structure extending from the first reflector electrode toward the first optical emitter structure --.

Claims depending from the rejected claims noted above are rejected at least on the same basis as the claim(s) from which the dependent claims depend.

Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub. 20190165317) in view of Kinoshita (US Pat. 20100052524) and Ishiguro (US Pub. 20070164275).
Regarding claim 1, Lai et al.  discloses in Fig. 2 paragraph [0038]-[0042] and claim 13 a display device comprising: 
a first reflector electrode [02 in left pixel]; 
a second reflector electrode [02 in middle pixel] that is separated from the first reflector electrode [02 in left pixel]; 
an isolation structure [03] overlying the first and second reflector electrodes [02], the isolation structure comprising: 
a first portion [03 in left pixel] that overlies the first reflector electrode [02 in left pixel] and has a first thickness, and 
a second portion [03 in middle pixel] that overlies the second reflector electrode [02 in left pixel], has a second thickness, and is separated from the first portion of the isolation structure [03 in left pixel]; 
a first optical emitter structure [04 in left pixel] and a second optical emitter structure [04 in middle pixel] respectively overlying the first and second portions of the isolation structure [03]; 
a first barrier structure [lower portion of 010] laterally separating outermost sidewalls of the first and second reflector electrodes [02], the first barrier structure having a first barrier composition; and 
a second barrier structure [upper portion of 010] directly overlying the first barrier structure [lower portion of 010] and laterally separating the first and second portions of the isolation structure [03], the second barrier structure having a second barrier composition.

    PNG
    media_image1.png
    644
    847
    media_image1.png
    Greyscale

Lai et al. fails to disclose
the second portion of the isolation structure has the second thickness greater than the first thickness of the first portion of the isolation structure.
Kinoshita discloses in Fig. 3, paragraph [0050]-[0058] 
the second portion of the isolation structure [18-2] has the second thickness greater than the first thickness of the first portion of the isolation structure [18-1].

    PNG
    media_image2.png
    507
    866
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kinoshita into the method of Lai et al. to include the second portion of the isolation structure has the second thickness greater than the first thickness of the first portion of the isolation structure. The ordinary artisan would have been motivated to modify Lai et al. in the above manner for the purpose of allowing each of subpixels emits light of different wavelengths in the visible range [paragraph [0056] of Kinoshita]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Lai et al. fails to disclose
the second barrier composition differing from the first barrier composition.
Ishiguro discloses in Fig. 1B, Fig. 8B
the first barrier structure having a first barrier composition [composition of layer 25];
the second barrier structure having a second barrier composition [composition of layer 221 and 23], the second barrier composition [composition of layer 221 and 23] differing from the first barrier composition [composition of layer 25].

    PNG
    media_image3.png
    531
    698
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    543
    713
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Ishiguro into the method of Lai et al. to include the second barrier composition differing from the first barrier composition. The ordinary artisan would have been motivated to modify Lai et al. in the above manner for the purpose of providing suitable material for electrically isolating between subpixels, for electrically isolating the reflective layers from the pixel electrode and for protecting the reflective layers and the underlying insulating layer during the patterning of the pixel electrode [paragraph [0050] and [0053] of Ishiguro]. 

Regarding claim 2, Lai et al. further discloses in Fig. 2
a first transparent electrode [06 in left pixel] arranged between the first portion of the isolation structure [03 in left pixel] and the first optical emitter structure [04 in left pixel]]; and 
a second transparent electrode [06 in middle pixel] arranged between the second portion of the isolation structure [03 in middle pixel] and the second optical emitter structure [04 in middle pixel], wherein the second transparent electrode [06 in middle pixel]] is electrically isolated from the first transparent electrode [06 in left pixel]].

    PNG
    media_image5.png
    644
    847
    media_image5.png
    Greyscale

In addition, Fig. 1B or Fig. 8B of Ishiguro and Fig. 3 of Kinoshita also discloses the limitation of claim 2.

Regarding claim 3, Fig. 2 of Lai et al. and/or Fig. 1B of Ishiguro and/or Fig. 3 of Kinoshita discloses  wherein the first portion of the isolation structure contacts the first reflector electrode at a first interface, wherein the first portion of the isolation structure contacts the first transparent electrode at a second interface, wherein the first thickness of the first portion of the isolation structure is measured from the first interface to the second interface, wherein the second portion of the isolation structure contacts the second reflector electrode at a third interface, wherein the second portion of the isolation structure contacts the second transparent electrode at a fourth interface, and wherein the second thickness of the second portion of the isolation structure is measured from the third interface to the fourth interface.

Regarding claim 6, Fig. 2 of Lai et al. and/or Fig. 1B of Ishiguro and/or Fig. 3 of Kinoshita discloses wherein the first portion of the isolation structure directly contacts the first reflector electrode, and wherein the second portion of the isolation structure directly contacts the second reflector electrode.

Claims 7-8, 10-11, 13, 21-22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub. 20190165317) in view of Kinoshita (US Pat. 20100052524), Nozawa et al. (US Pub. 20180240854) and Zhou et al. (US Pub. 20210367003).
Regarding claims 7 and 11, Lai et al. discloses in Fig. 2, paragraph [0038]-[0042] and claim 13 a display device comprising: 
a first reflector electrode [02 in left pixel] and a second reflector electrode [02 in middle pixel] over an interconnect structure [07]; 
a first isolation layer [03] comprising a pair of segments [03 in left pixel and 03 in middle pixel] that are spaced from each other and that respectively overlie the first and second reflector electrodes [02 in left pixel and 02 in middle pixel], the pair of segments [03] being made of a first dielectric material; 
a first optical emitter structure [04 in left pixel] overlying the first isolation layer [03] and the first reflector electrode [02 in left pixel] and a second optical emitter structure [04 in middle pixel] overlying the second reflector electrode [02 in middle pixel]; 
a first transparent electrode [06 in left pixel] arranged between the first isolation laver [03] and the first optical emitter structure [04 in left pixel], and 
a first conductive structure [09 in left pixel] and a second conductive structure [09 in middle pixel] respectively extending from the first reflector electrode [02 in left pixel] toward the first optical emitter structure [04 in left pixel] and from the second reflector electrode [02 in middle pixel] toward the second optical emitter structure [04 in middle pixel], wherein the first conductive structure [09 in left pixel] extends through the first isolation layer [03], and wherein the second conductive structure [09 in middle pixel] extends through the first isolation layer [03].
Lai et al. does not show in Fig. 2
a second isolation layer directly overlying the first isolation layer and the second reflector electrode, but not directly overlying the first reflector electrode, the second isolation layer being made of a second dielectric material that is different than the first dielectric material;
wherein the second conductive structure extends through the first and second isolation layers;
wherein the first isolation layer is thinner than the second isolation layer.
However, Lai et al. discloses in paragraph [0040], [0042], [0053] that the thickness of the passivation layer 03 in each of the display unit/pixel can be adjusted to achieve better display.
Lai further discloses in claim 13 that the thicknesses of passivation layers in different display units are identical or different. Thus, Lai suggests that thickness of passivation layer in one pixel is same as or smaller than or greater than thickness of passivation layer in another pixel. Thus, thickness of the passivation layer 03 in middle pixel can be thicker than thickness of the passivation layer 03 in left pixel. In that case, the thicker portion of the passivation in middle pixel equivalent to the claimed second isolation layer. And thus, in a case when thickness of the passivation layer 03 in middle pixel is thicker than thickness of the passivation layer 03 in left pixel, Lai suggests to one skill in the art an alternative embodiment of Fig. 2 which comprises “a second isolation layer [thicker portion of 03] overlying the second segment of the first dielectric material [03 in middle pixel having same thickness as 03 in left pixel] but not overlying the first segment of the first dielectric material; the second conductive structure [06 and 09] extends through the first and second isolation layers and has a second height greater than the first height.
Kinoshita discloses in Fig. 3, paragraph [0050]-[0058] a display device comprising: 
a second isolation layer [upper portion of 8-4] directly overlying the first isolation layer [lower portion of 8-4] and the second reflector electrode, but not directly overlying the first reflector electrode, 
wherein the second conductive structure [3 with via in W pixel] extends through the first and second isolation layers [upper and lower portion of 8-4];
wherein the first isolation layer [8-1] is thinner than the second isolation layer [upper portion of 8-4].


    PNG
    media_image6.png
    536
    685
    media_image6.png
    Greyscale

Nozawa et al. discloses in Fig. 4, Fig. 5, Fig. 7F, paragraph [0105]
a second isolation layer [26 and/or 27] directly overlying the first isolation layer [25], the second isolation layer [26 and/or 27] being made of a second dielectric material [silicon oxide] that is different than the first dielectric material [silicon nitride of layer 25], wherein the first isolation layer [25] is thinner than the second isolation layer [26 and 27];
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kinoshita and Nozawa et al. into the method of Fig. 2 of Lai et al. to include a second isolation layer directly overlying the first isolation layer and the second reflector electrode, but not directly overlying the first reflector electrode, the second isolation layer being made of a second dielectric material that is different than the first dielectric material; wherein the second conductive structure extends through the first and second isolation layers; wherein the first isolation layer is thinner than the second isolation layer. The ordinary artisan would have been motivated to modify Lai et al. in the above manner for the purpose of providing illustration of an embodiment in which the thicknesses of passivation layers in different display units are different to achieve better display [paragraph [0056] of Kinoshita, paragraph [0040], [0042] and claim 13 of Lai et al.]; providing optical resonance structure capable of obtaining light at different resonant wavelengths for each of the light emitting pixels providing different insulating materials so as to provide the first insulating layer with an etching selection ratio when patterning the second insulating layer [paragraph [0015], paragraph [0105] of  Nozawa et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Lai fails to disclose 
the first transparent electrode having outermost sidewalls that are aligned with outermost sidewalls of the first optical emitter structure;
Zhou et al. discloses in Fig. 2, paragraph [0014], [0048], [0077] 
wherein the first transparent electrode [21] has first transparent electrode outer sidewalls that are aligned with outer sidewalls of the first optical emitter [30]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zhou into the method of Lai to include wherein the first transparent electrode has first transparent electrode outer sidewalls that are aligned with outer sidewalls of the first optical emitter. The ordinary artisan would have been motivated to modify Lai in the above manner for the purpose of providing suitable alternative size of the first optical emitter to achieve desired display quality. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claim 8, Lai et al. further discloses in Fig. 2 wherein a barrier structure [010] separates the first conductive structure [09 left pixel] from the second conductive structure [09 middle pixel] and wherein the barrier structure [010] separates the first optical emitter structure [04 left pixel] from the second optical emitter structure [04 middle pixel].

Regarding claim 10, Lai et al. inherently discloses wherein the first reflector electrode has a first average surface roughness, and wherein the second reflector electrode has a second average surface roughness [surface roughness is inherent property of a layer].
Lai fails to explicitly disclose 
the second average surface roughness about equal to the first average surface roughness.
However, one of ordinary skill in the art would have recognized the finite number of predictable solutions for the second average surface roughness with respect to the first average surface roughness: the second average surface roughness is equal to/less than/greater than the first average surface roughness. Absent unexpected results, it would have been obvious to try the second average surface roughness is equal to the first average surface roughness to provide uniform reflectivity and achieve desired display quality.

Regarding claim 13, Lai et al. discloses in Fig. 2 
wherein a line continuously extends between the first and second reflector electrodes and between the pair of segments of the first isolation layer, wherein the line does not intersect the first and second reflector electrodes or the first and second isolation layers, and wherein the line extends in a first direction normal to an upper surface of the first reflector electrode.

Regarding claim 21, Lai et al. discloses in Fig. 2, paragraph [0038]-[0042] and claim 13
a substrate [01]; 
an interconnect structure [07] disposed over the substrate [01]; 
a first reflector electrode [02 in left pixel] and a second reflector electrode [02 in middle pixel] having first reflector outer sidewalls over an interconnect structure [07] and spaced laterally apart from one another, the first reflector electrode [02 in left pixel] and the second reflector electrode [02 in middle pixel] disposed at the same height as one another over the substrate [01]; 
a first optical emitter structure [04 in left pixel] and a second optical emitter structure [04 in middle pixel] overlying the first reflector electrode [02 in left pixel] and the second reflector electrode [02 in middle pixel], respectively, the first optical emitter structure [04 in left pixel] having first optical emitter outer sidewalls; and 
a first isolation layer [03] including first [03 in left pixel] and second [03 in middle pixel] segments of a first dielectric material composition [passivation material] arranged over the first and second reflector electrodes [02 in left pixel and middle pixel], respectively, the first [03 in left pixel] and second [03 in middle pixel] segments of the first dielectric material spaced apart laterally from one another and each having a first thickness; 
a first transparent electrode [06 in left pixel] over the first isolation layer; 
the first transparent electrode [06 in left pixel] over a first conductive structure [09 in left pixel] extending from the first reflector electrode [02 in left pixel] to the first optical emitter structure [04 in left pixel]; and 
a second conductive structure [09 in middle pixel] extending from the second reflector electrode [02 in middle pixel] to the second optical emitter structure [04 in middle pixel], wherein the first conductive structure [09 in left pixel] extends through the first isolation layer [03 in left pixel] and has a first height, and wherein the second conductive structure [09 in left pixel] extends through the first isolation layer [03 in middle pixel].
Lai et al. does not show in Fig. 2
a second isolation layer of a second dielectric material composition overlying the second segment of the first dielectric material but not overlying the first segment of the first dielectric material, wherein the second dielectric material composition differs from the first dielectric material composition;
wherein the second conductive structure extends through the first and second isolation layers and has a second height greater than the first height.
However, Lai et al. discloses in paragraph [0040], [0042], [0053] that the thickness of the passivation layer 03 in each of the display unit/pixel can be adjusted to achieve better display.
Lai further discloses in claim 13 that the thicknesses of passivation layers in different display units are identical or different. Thus, Lai suggests that thickness of passivation layer in one pixel is same as or smaller than or greater than thickness of passivation layer in another pixel. Thus, thickness of the passivation layer 03 in middle pixel can be thicker than thickness of the passivation layer 03 in left pixel. In that case, the thicker portion of the passivation in middle pixel equivalent to the claimed second isolation layer. And thus, in a case when thickness of the passivation layer 03 in middle pixel is thicker than thickness of the passivation layer 03 in left pixel, Lai suggests to one skill in the art an alternative embodiment of Fig. 2 which comprises “a second isolation layer [thicker portion of 03] overlying the second segment of the first dielectric material [03 in middle pixel having same thickness as 03 in left pixel] but not overlying the first segment of the first dielectric material; the second conductive structure [06 and 09] extends through the first and second isolation layers and has a second height greater than the first height.
Kinoshita discloses in Fig. 3, paragraph [0050]-[0058] a display device comprising: 
a second isolation layer of a second dielectric material composition [upper portion of 8-4] overlying the second segment [lower portion of 8-4] of the first dielectric material but not overlying the first segment of the first dielectric material; 
wherein the second conductive structure [3 with via in W pixel] extends through the first and second isolation layers [upper and lower portion of 8-4] and has a second height greater than the first height.

    PNG
    media_image6.png
    536
    685
    media_image6.png
    Greyscale

Nozawa et al. discloses in Fig. 4, Fig. 5, Fig. 7F, paragraph [0105]
a second isolation layer [26 and/or 27] of a second dielectric material composition overlying the second segment of the first dielectric material [25] but not overlying the first segment of the first dielectric material [25], wherein the second dielectric material composition [silicon oxide] differs from the first dielectric material composition [silicon nitride].
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Kinoshita and Nozawa et al. into the method of Fig. 2 of Lai et al. to include a second isolation layer of a second dielectric material composition overlying the second segment of the first dielectric material but not overlying the first segment of the first dielectric material, wherein the second dielectric material composition differs from the first dielectric material composition; wherein the second conductive structure extends through the first and second isolation layers and has a second height greater than the first height. The ordinary artisan would have been motivated to modify Lai et al. in the above manner for the purpose of providing illustration of an embodiment in which the thicknesses of passivation layers in different display units are different to achieve better display [paragraph [0056] of Kinoshita, paragraph [0040], [0042] and claim 13 of Lai et al.]; providing optical resonance structure capable of obtaining light at different resonant wavelengths for each of the light emitting pixels providing different insulating materials so as to provide the first insulating layer with an etching selection ratio when patterning the second insulating layer [paragraph [0015], paragraph [0105] of  Nozawa et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).
Lai fails to disclose 
the first transparent electrode having first transparent electrode outer sidewalls that are aligned with the first optical emitter outer sidewalls.
Zhou et al. discloses in Fig. 2, paragraph [0014], [0048], [0077] 
the first transparent electrode [21] having first transparent electrode outer sidewalls that are aligned with the first optical emitter outer sidewalls [sidewalls of 30]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zhou into the method of Lai to include the first transparent electrode having first transparent electrode outer sidewalls that are aligned with the first optical emitter outer sidewalls. The ordinary artisan would have been motivated to modify Lai in the above manner for the purpose of providing suitable alternative size of the first optical emitter to achieve desired display quality. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Regarding claims 22 and 28, Kinoshita fails to explicitly discloses 
wherein the first isolation layer and the second isolation layer have different thicknesses from one another;
wherein the first isolation layer is thinner than the second isolation layer.
However, Kinoshita discloses in paragraph [0056] that the thickness of isolation layer in each of pixel is regulated to provide a distance with which emitted light resonates.
Nozawa et al. discloses in Fig. 4, Fig. 5, Fig. 7F
wherein the first isolation layer [25] and the second isolation layer [26 and 27] have different thicknesses from one another;
wherein the first isolation layer [25] is thinner than the second isolation layer [26 and 27].
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to modify Kinoshita to include wherein the first isolation layer is thinner than the second isolation layer; wherein the first isolation layer and the second isolation layer have different thicknesses from one another. The ordinary artisan would have been motivated to modify Kinoshita in the above manner for the purpose of providing desired resonance optical distances in different pixels [paragraph [0056] of Kinoshita, paragraph [0015] of Nozawa et al.].
In addition, one of ordinary skill in the art would have recognized the finite number of predictable solutions for thickness of the first isolation layer with respect to thickness of the second isolation layer: thickness of the first isolation layer is equal to or thicker than or thinner than the thickness of the second isolation layer. Absent unexpected results, it would have been obvious to try different thickness of the first and second isolation layer to yield desired resonance optical distances in different pixels.
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub. 20190165317) in view of Kinoshita (US Pat. 20100052524), Nozawa et al. (US Pub. 20180240854) and Zhou et al. (US Pub. 20210367003) as applied to claim 7 above and further in view of Lius (US Pub. 20200028107).
Regarding claim 9, Nozawa et al. discloses the second isolation layer comprises silicon dioxide. 
Lai et al., Kinoshita and Nozawa et al. fails to disclose the first isolation layer comprises aluminum oxide.
Lius discloses in Fig. 2 paragraph [0032] an isolation layer comprises aluminum oxide, a silicon oxide, a silicon nitride, or a combination thereof.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Lius into the method of Lai et al., Kinoshita and Nozawa et al. to include the first isolation layer comprises aluminum oxide. The ordinary artisan would have been motivated to modify Lai et al., Kinoshita and Nozawa et al. in the above manner for the purpose of providing suitable material of the first isolation layer. 

Claims 24, 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub. 20190165317) in view of Kinoshita (US Pat. 20100052524) and Nozawa et al. (US Pub. 20180240854) as applied to claim 21 above and further in view of Chung et al. (US Pub. 20090256477).
Regarding claims 24, 26-27, Lai et al. discloses
wherein the first conductive structure [09 in left pixel] has a bottom surface extending laterally between the inner sidewalls of the first isolation layer;
wherein the second conductive structure [09 in middle pixel] has a bottom surface extending laterally between the inner sidewalls of the first isolation layer
a second transparent electrode [06 in middle pixel] disposed over the second isolation layer [when the passivation layer having different thicknesses as claimed in claim 13] and over the second conductive structure [09 in middle pixel].
Lai et al. and Kinoshita discloses the first and second conductive structures constitute pixel electrodes connecting to light emitting structure 04.
Lai et al. and Kinoshita fails to disclose 
wherein the first conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and which has a bottom surface extending laterally between the inner sidewalls of the first isolation layer;
wherein the second conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and lines inner sidewalls of the second isolation layer.
Chung et al. discloses in Fig. 4 
a conductive structure/pixel electrode [91 and 92] comprises a conductive material [191a and 191b] which lines inner sidewalls of the isolation layer [180];
a transparent electrode [191c and 192] disposed over the isolation layer [180] and over the conductive material [191a and 191b] of the conductive structure.
Forming conductive structures/pixel electrodes of Lai et al. and Kinoshita using the multilayer pixel electrode disclosed by Chung would result to  
wherein the first conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and which has a bottom surface extending laterally between the inner sidewalls of the first isolation layer;
wherein the second conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and lines inner sidewalls of the second isolation layer.
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Chung into the method of Lai et al. and Kinoshita to include wherein the first conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and which has a bottom surface extending laterally between the inner sidewalls of the first isolation layer; wherein the second conductive structure comprises a conductive material which lines inner sidewalls of the first isolation layer and lines inner sidewalls of the second isolation layer. The ordinary artisan would have been motivated to modify Lai et al. and Kinoshita in the above manner for the purpose of providing multilayered conductive structure [paragraph [0051]-[0052] of Chung et al.]. Further, it would have been obvious to try one of the known methods with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US Pub. 20190165317) in view of Kinoshita (US Pat. 20100052524) and Ishiguro (US Pub. 20070164275) as applied to claim 2 above and further in view of Zhou et al. (US Pub. 20210367003).
Regarding claim 32, Lai fails to disclose 
wherein the first transparent electrode has first transparent electrode outer sidewalls that are aligned with outer sidewalls of the first optical emitter. 
Zhou et al. discloses in Fig. 2, paragraph [0014], [0048], [0077] 
wherein the first transparent electrode [21] has first transparent electrode outer sidewalls that are aligned with outer sidewalls of the first optical emitter [30]. 
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of the invention to incorporate the teachings of Zhou into the method of Lai to include wherein the first transparent electrode has first transparent electrode outer sidewalls that are aligned with outer sidewalls of the first optical emitter. The ordinary artisan would have been motivated to modify Lai in the above manner for the purpose of providing suitable alternative size of the first optical emitter to achieve desired display quality.

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 6-11, 13, 21-22, 24, 26-28, 32 have been considered but are moot in view of the new ground of rejection because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Overall, Applicant’s arguments are not persuasive. The claims stand rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art discloses similar materials, devices and methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA T NGUYEN whose telephone number is (571)272-1686. The examiner can normally be reached 9:00am -5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRETT FEENEY can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA T NGUYEN/Primary Examiner, Art Unit 2822